Title: To George Washington from James McHenry, 10 October 1782
From: McHenry, James
To: Washington, George


                  
                     My dear General.
                     Baltimore 10th Octbr 1782.
                  
                  I wrote you upon a variety of matters by Major Lynch, and as some of them were interesting I hope the latter has met with no disasterous accident.  I am once again a man of health after five fevers; each of which was violent and obstinate enough to have condemned a constitution much stronger than mine; and yet mine does not give any marks of what it has so recently suffered.
                  I am now going to be very troublesome to you for a few minutes, but I am not without expectations that I shall be forgiven.  The other day I made application to the commissioner appointed by Assembly to adjust the claims of officers for their pay and depreciation—which belonged to this State as subjects, which had been in the army of the United States or in the line of this State, but owing to a defect in our law or in the resolutions of Congress I could not obtain a settlement.  I had never expected that any objection could lay against my claim.  It seems however that no one of the resolutions of Congress includes your A. secretaries in their recommendations to the States, and of course the laws of this State directing a sittlement of pay and depreciation, which are founded on the resolutions of Congress exclude me from the common benifit.  The other officers who were subjects of this State, and in the service of the United States or of the line of this State, have had their pay and depreciation adjusted up to August 1780—have obtained certificates for the sum due them bearing interest—and in general have realized these certificates by purchasing of the lands laying in Monococy which the Assembly ordered to be sold for these certificates.  I am the more disappointed in not being able to procure a certificate for the time of my being secretary having purchased at the Monococy sale to a considerable amount, depending on this certificate to discharge a moiety of the purchase money.  I am very much pushed I assure how to pay for what I have bought, and at present can see but one way in which I may be cated; and this is, by a letter from you to the Financier, Mr Morris, requesting that he may direct me to be paid out of the treasure for the period of my Secretaryship only.  You can mention to him such circumstances as may be most likely to persuade—that it is all the pay which I will expect to receive, and that unless it is paid nearly seven years services in the army must stand for nothing—that although I am a subject of Maryland yet I am not comprehended in her laws ordering a settlement with her officers, these laws being founded on resolutions of Congress which do not comprehend my case.  If something of this nature is written to Mr Morris I make no doubt but that I shall be paid, and if you think you can do it with propriety (the case being singular and therefore not establishing precedent) I beg you to inclose me a letter by next opportunity as I shall wait on Mr Morris in person, my contract for the land making it necessary for me to do every thing to facilitate the recovery of this part of my pay.  I shall only add on this head that no resolution of Congress could wait in my favor—because it would be subsequent to our laws—so that I am without relief unless your letter can offer it.
                  We are so much misinformed in this quarter as not to know where you are.  At one time we hear that ships of war have sailed from N. York to convey the garrison of Charlestown—at another—that N. York itself is to be evacuated.  Is there any good foundation for this last report?  Granville it would seem from the public prints left Paris some time last July.  This looks like one and to the so much talked of negoication, unless he retires to make room for a successor.  But a plague upon further reasoning in an affair so dependent on princes and the whims and passions of their cheif clerks—I will think no more on it till I have the pleasure of hearing from your Excellency.  With great truth believe me always yours 
                  
                     James McHenry
                     
                  
               